DETAILED ACTION
Priority
The priority document is still absent from the file.    

Claim Rejections - 35 USC § 112
Rejections set forth previously under this section are withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were presented on page 4 of the March 11, 2022 Office Action.  The Examiner notes that CN104827645A (Jiangsu) (of record) is now viewed as the most pertinent reference to the claimed invention.  The grouping of rollers (7) provided in Jiangsu might be considered a single “triangle-shaped dip-coating unit” as claimed, but Jiangsu does not teach a plurality of these units in Jiangsu arranged in the claimed manner with the claimed gap.
Opderbeck (US 3,691,009) provides a spreading section with an electric field generating device (42) that charges the fibers with the same charge so as to repel each other.  The Opderbeck device is interpreted to meet the claimed “friction fiber electrification device” and would have been obvious for incorporation into Jiangsu.
However, even despite this obvious combination of Opderbeck with Jiangsu, a preponderance still supports allowance of claim 1 and the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742